DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Holm-Petersen merely displays a color for pick rate in a rack, so that the pick rate is directly presented by color without any color spatial conversion, which means that the pick rate of Holm-Petersen is not conducted with data normalization. Examiner notes that other references have been used to teach normalization. Applicant further argues that the normalized score of Oruganti merely relates to item webpage attributes rather than product characteristics such as turnover rate, weight and volume, and thus Oruganti does not teach or suggest normalizing any product data values. Examiner agrees that Oruganti does not teach turnover rate, weight and volume specifically, and notes that other references have been used to teach these specific characteristics. Examiner does not agree that the attributes of Oruganti are not “product characteristics”. Rather, section 0025 of the reference describes determining content attribute scores by looking at values of a content attribute such as a product description and normalizing a score between 0 and 1. While Oruganti does not explicitly disclose turnover rate, weight, and volume, all of these would be part of a product’s product description and thus the reference would appear to be compatible 
Applicant argues that Hansen merely involves product specification data and evaluation of alternative configurations, and that even if the items (weight and volume) could be used for warehouse planning, Hansen still fails to teach or suggest "normalizing the data values such as turnover rate, weight and volume to obtain attribute values for comparison" and "using HSV color conversion to give each product characteristic (i.e., turnover rate, weight and volume) a representing color, and further give the color with different darkness based on the value magnitude of the product characteristic to present the product status in the warehouse bin." Examiner notes that a combination of references has been used to teach these limitations, and the Hansen reference is not the sole reference relied upon for them. Further, as stated in the previous response to arguments, Hansen has been relied upon to teach the addition of normalized weight and volume to the turnover rate characteristic taught in Holm-Petersen, with motivation being to produce context-specific reference data for an item. Such motivation would be relevant in many contexts, including that of Holm-Petersen, which states, at section 0054 that “Other bin statistical data can be presented as desired, and in different ways.” Combining the statistical data of Hansen would be advantageous to produce context-specific reference data for an item, and also combinable into Holm-Petersen, which allows for other statistical data and does not teach away from data such as weight and volume data.
Applicant argues that Nozaki is silent on how to perform the color information creation processing in detail, not to mention to perform the color information creation . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small certain range” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “small certain range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it would be unclear to one skilled in the art where the boundary between a “small” and not-small range would exist.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 5-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Petersen (U.S. Publication 2010/0218131) in view of Oruganti (U.S. Publication 2019/0318371) and Hansen (U.S. Publication 2017/0300878) and further in view of Nozaki (U.S. Publication 2006/0129577).

As to claim 1, Holm-Petersen discloses a system implemented on a computer with a processor and a storage having stored thereon program (fig. 9; p. 6, sections 0067-0075) for arranging warehouse bins visually, the program executed by the processor causing the system to:
store the product data in the storage (p. 5, section 0054; p. 5, section 0062; a module, such as memory, storage, or a database, stores the product data, such as product name and pick rate); and
generate product color information corresponding to a product status based on the product data (p. 1-2, section 0019; p. 2-3, section 0028; p. 3, section 0031; color information is generated based on a product pick rate status or other statistic);
generate warehouse structure information corresponding to a warehouse status based on warehouse space data (fig. 2; fig. 3; fig. 4; p. 3, section 0030-0031; p. 4, sections 0044-0047; the warehouse structure is generated and visualized based on the stored input warehouse layout); 

wherein the product characteristics comprise a turnover rate (fig. 6; p. 2, section 0023; a “pick rate” reads on a turnover rate since it is the rate at which items are pulled/turned over from a bin).
Holm-Petersen does not disclose, but Oruganti does disclose that the product data is normalized product data, and normalize product basic data based on product characteristics to generate normalized product data, wherein normalizing the product basic data is scaling the product basic data to be within a small certain range, and the characteristics are converted into an attribute value without any unit  (p. 2, section 0022; p. 2, sections 0024-0025; an attribute engine acts as the calculator for normalizing product basic data, which can be any content attribute associated with the product; the normalized value is a score between 0 and 1, which does not have a unit other than being a score). The motivation for this is to score and compare the attribute data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen to normalize product basic data based on product characteristics in order to score and compare the attribute data as taught by Oruganti. 
Holm-Petersen does not disclose, but Hansen does disclose wherein normalized product characteristics also comprise a weight and volume (p. 1, section 0011; p. 2, section 0016; p. 10, claims 22, 25 and 26; p. 12, claim 46; p. 13, claim 50; metrics such 
Holm-Petersen discloses defining color by turnover rate as noted above. Hansen discloses that normalized product characteristics can include weight and volume, as also noted above. These references do not disclose, but Nozaki does disclose wherein the product color information represents the product status and is generated via a HSV color space (p. 6, section 0090; p. 7, section 0108; RGB is transformed to HSV space, where V represents lightness), and wherein a hue value representing a color of product is determined according to a product attribute category of a product (p. 4, section 0055-p. 4, section 0064; a hue is associated with a product attribute category such as a group metal), a saturation value relating to color saturation is fixed to be one (p. 4, sections 0055-0056; saturation is defined to be a maximum, which can correspond to 1 on a scale from 0 to 1), and a level of the product characteristics is represented by a brightness value, such that the same color series with different darkness are used to represent a difference of the product characteristics (p. 4, section 0055-p. 4, section 0064; a lightness/brightness is used to represent an attribute value such as the actual type of metal being used or a recycling ratio). The motivation for this is to make it easier to visually recognize materials and attributes on a screen (p. 1, sections 0010-0012). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen, Oruganti, and Hansen to use hue value to 

As to claim 2, Holm-Petersen discloses wherein the product basic data and the warehouse space data are from a warehouse database (p. 5, section 0054; p. 6, section 0066; product statistics such as name and number, as well as warehouse location data are stored in a database or other memory).

As to claim 5, Holm-Petersen discloses that the program executed by the processor causes the system to represent a difference of the product characteristics based on the attribute value with different colors (p. 4, section 0045).  Holm-Petersen does not disclose, but Oruganti discloses wherein the normalized product data is an attribute value ranging from 0 to 1 (p. 2, section 0025). Motivation for the combination is found in the rejection to claim 1. 

As to claim 6, Holm-Petersen does not disclose, but Nozaki does disclose wherein the program executed by the processor causes the system to generate color representing a product by finding a corresponding hue value with a product attribute category of the product basic data (p. 4, section 0055-p. 4, section 0064; a hue is associated with a product attribute category such as a group metal), to define a saturation value on a scale of 0 to 1 to be one (p. 4, sections 0055-0056; saturation is defined to be a maximum, which can correspond to 1 on a scale from 0 to 1), and to 

As to claim 7, Holm-Petersen discloses wherein the warehouse status comprises a length, a width, a height, an aisle width, a number of product racks or a number of warehouse bins (fig. 2; fig. 3; fig. 4; p. 3, section 0030; the length and width of the warehouse are input and stored; also the warehouse is shown with each rack and bin represented, necessitating a known status of number of racks and bins).

As to claim 8, Holm-Petersen discloses wherein the program executed by the processor causes the system to enable each warehouse section to correspond to its product through the warehouse status pre-stored, a warehouse section name and product data stored in the warehouse section (p. 5, section 0054; a database of warehouse status includes each warehouse section corresponding to a section name such as DA-8-5808 and data about the product, such as Scarf-Paris-Women-Black-L and product number). 

As to claim 9, Holm-Petersen discloses wherein the program executed by the processor causes the system to combine the product color information representing the 

As to claim 10, Holm-Petersen discloses wherein the program executed by the processor causes the system to obtain warehouse section attributes based on the warehouse section name, the product data and the warehouse status (p. 5, section 0054; a database of warehouse status includes each warehouse section corresponding to a section name such as DA-8-5808 and data about the product, such as Scarf-Paris-Women-Black-L and product number), to construct product rack attributes based on the warehouse section attributes, to construct warehouse area attributes based on the warehouse section attributes and the product rack attributes, and to draw the visualized warehouse bins arrangement status with the attribute value of the product obtained by the warehouse area attributes and the color transformation space (fig. 2; fig. 3; fig. 4; p. 2, sections 0022-0024; p. 2-3, section 0028; p. 3, section 0031; the bins are drawn in the warehouse based on the pick rate value transformed into a color).

As to claim 11, Holm-Petersen discloses a system further comprising a front-end displaying device configured for displaying the visualized warehouse bins arrangement status generated by the processor with a color graph (fig. 3; fig. 4; fig. 9, element 938; p. 

As to claim 12, Holm-Petersen discloses wherein the visualized warehouse bins arrangement status is transmitted to an optimized warehouse bins distribution system optimizing warehouse bins arrangement (fig. 3; fig. 5; fig. 6; p. 1, section 0005; p. 3, section 0036; p. 5, section 0062; the graphic is sent to a display system used by a user to optimize the item/bin arrangement in the warehouse).

As to claim 13, see the rejection to claim 1.

As to claim 15, see the rejection to claim 5.

As to claim 16, see the rejection to claim 10.

As to claim 17, see the rejection to claim 11.

As to claim 18, see the rejection to claim 12.

As to claim 19, see the rejection to claim 6.

As to claim 20, see the rejection to claim 8.

.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Petersen in view of Oruganti, Hansen, Nozaki, and further in view of Willen (U.S. Publication 2004/0225556).
 
As to claim 3, Holm-Petersen does not expressly disclose, but Willen does disclose wherein the program executed by the processor causes the system to normalize a product characteristics normalized matrix of the product basic data (p. 7, section 0097; p. 7, section 0101; a product characteristics matrix representing how well a product sells in various conditions is normalized to a scale of -2 to 2). The motivation for this is to easily compare to a baseline statistic (p. 7, section 0102). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Holm-Petersen, Oruganti, Hanse, and Nozaki to normalize a product characteristics normalized matrix of the product basic data in order to easily compare to a baseline statistic as taught by Willen.

As to claim 14, see the rejection to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612